Export-Import Bank FIRST LOAN MODIFICATION AGREEMENT

This Export-Import Bank First Loan Modification Agreement (this "EXIM Loan
Modification Agreement") is entered into as of March 30, 2012 (the "First Loan
Modification Effective Date (EXIM)"), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021("Bank"),
STEREOTAXIS, INC., a Delaware corporation ("Stereotaxis"), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation ("International", and together with
Stereotaxis, individually and collectively, jointly and severally, "Borrower"),
each with offices located at 4320 Forest Park Avenue, Suite 100, St. Louis,
Missouri 63108.

    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS

    . Among other indebtedness and obligations which may be owing by Borrower to
    Bank, Borrower is indebted to Bank pursuant to a loan arrangement dated as
    of November 30, 2011, evidenced by, among other documents, (i) a certain
    Amended and Restated Export-Import Bank Loan and Security Agreement dated as
    of November 30, 2011 (as may be amended from time to time, the "
    Loan Agreement
    ") and (ii) a certain Second Amended and Restated Loan and Security
    Agreement (Domestic), dated as of November 30, 2011 (as may be amended from
    time to time, the "
    Domestic Agreement
    "), in each case between Borrower and Bank. Capitalized terms used but not
    otherwise defined herein shall have the same meaning as in the Loan
    Agreement and/or the Domestic Agreement, as applicable.

    

    DESCRIPTION OF COLLATERAL

    . Repayment of the Obligations is secured by the Collateral as described in
    the Domestic Agreement and the Loan Agreement, and the "
    Intellectual Property Collateral
    " as described in those certain IP Security Agreements, entered into by each
    Borrower and Bank, dated as of November 30, 2011 (together with any other
    collateral security granted to Bank, the "
    Security Documents
    ").

    

    Hereinafter, the Security Documents, together with all other documents
    evidencing or securing the Obligations shall be referred to as the "Existing
    Loan Documents".

 1. DESCRIPTION OF CHANGE IN TERMS.
     A. Modifications to Loan Agreement.
    
        The Loan Agreement shall be amended by deleting the following definition
        appearing in Section 13.1thereof:
        
        "Revolving Line Maturity Date" is March 31, 2012."
        
        and inserting in lieu thereof the following:
        
        "Revolving Line Maturity Date" is April 30, 2012."
        
        The Loan Agreement shall be amended by inserting the following
        definition in Section 13.1thereof, in its applicable alphabetical order:

    ""First Loan Modification Effective Date (EXIM)" is March 30, 2012."

    FEES

    . Borrower shall reimburse Bank for all legal fees and expenses incurred in
    connection with this amendment to the Existing Loan Documents.

    

    ADDITIONAL COVENANTS

    . Borrower is not a party to, nor is bound by, any license or other
    agreement with respect to which Borrower is the licensee (a) that prohibits
    or otherwise restricts Borrower from granting a security interest in
    Borrower's interest in such license or agreement or any other property, or
    (b) for which a default under or termination of could interfere with the
    Bank's right to sell any Collateral. Borrower shall provide written notice
    to Bank within ten (10) days of entering or becoming bound by any such
    license or agreement (other than over-the-counter software that is
    commercially available to the public). Borrower shall take such steps as
    Bank requests to obtain the consent of, or waiver by, any person whose
    consent or waiver is necessary for (x) all such licenses or contract rights
    to be deemed "Collateral" and for Bank to have a security interest in it
    that might otherwise be restricted or prohibited by law or by the terms of
    any such license or agreement (such consent or authorization may include a
    licensor's agreement to a contingent assignment of the license to Bank if
    Bank determines that is necessary in its good faith judgment), whether now
    existing or entered into in the future, and (y) Bank to have the ability in
    the event of a liquidation of any Collateral to dispose of such Collateral
    in accordance with Bank's rights and remedies under the Loan Agreement and
    the other Loan Documents. In addition, the Borrower hereby certifies that no
    Collateral is in the possession of any third party bailee (such as at a
    warehouse). In the event that Borrower, after the date hereof, intends to
    store or otherwise deliver the Collateral to such a bailee, then Borrower
    shall first receive, the prior written consent of Bank and such bailee must
    acknowledge in writing that the bailee is holding such Collateral for the
    benefit of Bank.

    

    AUTHORIZATION TO FILE

    . Borrower hereby authorizes Bank to file UCC financing statements without
    notice to Borrower, with all appropriate jurisdictions, as Bank deems
    appropriate, in order to further perfect or protect Bank's interest in the
    Collateral, including a notice that any disposition of the Collateral, by
    either the Borrower or any other Person, shall be deemed to violate the
    rights of the Bank under the Code.

    

    CONSISTENT CHANGES

    . The Existing Loan Documents are hereby amended wherever necessary to
    reflect the changes described above.

    

    RATIFICATION OF LOAN DOCUMENTS

    . Borrower hereby ratifies, confirms, and reaffirms all terms and conditions
    of each of the Loan Documents and all security or other collateral granted
    to the Bank, and confirms that the indebtedness secured thereby includes,
    without limitation, the Obligations.

    

    NO DEFENSES OF BORROWER

    . Borrower hereby acknowledges and agrees that Borrower has no offsets,
    defenses, claims, or counterclaims against Bank with respect to the
    Obligations, or otherwise, and that if Borrower now has, or ever did have,
    any offsets, defenses, claims, or counterclaims against Bank, whether known
    or unknown, at law or in equity, all of them are hereby expressly WAIVED and
    Borrower hereby RELEASES Bank from any liability thereunder.

    

    CONTINUING VALIDITY

    . Borrower understands and agrees that in modifying the existing
    Obligations, Bank is relying upon Borrower's representations, warranties,
    and agreements, as set forth in the Existing Loan Documents. Except as
    expressly modified pursuant to this EXIM Loan Modification Agreement, the
    terms of the Existing Loan Documents remain unchanged and in full force and
    effect. Bank's agreement to modifications to the existing Obligations
    pursuant to this EXIM Loan Modification Agreement in no way shall obligate
    Bank to make any future modifications to the Obligations. Nothing in this
    EXIM Loan Modification Agreement shall constitute a satisfaction of the
    Obligations. It is the intention of Bank and Borrower to retain as liable
    parties all makers of Existing Loan Documents, unless the party is expressly
    released by Bank in writing. No maker will be released by virtue of this
    EXIM Loan Modification Agreement.

    

    RIGHT OF SET-OFF

    . In consideration of Bank's agreement to enter into this EXIM Loan
    Modification Agreement, Borrower hereby reaffirms and hereby grants to Bank,
    a lien, security interest and right of set off as security for all
    Obligations to Bank, whether now existing or hereafter arising upon and
    against all deposits, credits, collateral and property, now or hereafter in
    the possession, custody, safekeeping or control of Bank or any entity under
    the control of Silicon Valley Bank (including a Bank subsidiary) or in
    transit to any of them. At any time after the occurrence and during the
    continuance of an Event of Default, without demand or notice, Bank may set
    off the same or any part thereof and apply the same to any liability or
    obligation of Borrower even though unmatured and regardless of the adequacy
    of any other collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE
    BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
    WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
    RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
    KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

    

    CONFIDENTIALITY

    . Bank may use confidential information for the development of databases,
    reporting purposes, and market analysis, so long as such confidential
    information is aggregated and anonymized prior to distribution unless
    otherwise expressly permitted by Borrower. The provisions of the immediately
    preceding sentence shall survive the termination of the Loan Agreement.

    

    JURISDICTION/VENUE/TRIAL WAIVER

    . Borrower accepts for itself and in connection with its properties,
    unconditionally, the exclusive jurisdiction of any state or federal court of
    competent jurisdiction in the State of Illinois in any action, suit, or
    proceeding of any kind against it which arises out of or by reason of this
    EXIM Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK
    SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
    OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
    NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
    OTHERWISE ENFORCE THE BANK'S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO
    THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
    RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
    BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY
    CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
    OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
    INTO THIS EXIM LOAN MODIFICATION AGREEMENT. EACH PARTY HAS REVIEWED THIS
    WAIVER WITH ITS COUNSEL.

    

    COUNTERSIGNATURE

    . This EXIM Loan Modification Agreement shall become effective only when it
    shall have been executed by Borrower and Bank.

    

[The remainder of this page is intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this EXIM Loan Modification
Agreement to be executed as a sealed instrument under the laws of the State of
Illinois as of the First Loan Modification Effective Date (EXIM).



BORROWER:

STEREOTAXIS, INC.

By /s/ Samuel W. Duggan II
Name: Samuel W. Duggan II
Title: Chief Financial Officer

STEREOTAXIS INTERNATIONAL, INC.

By /s/ Samuel W. Duggan II
Name: Samuel W. Duggan II
Title: President

BANK:

SILICON VALLEY BANK

By /s/ Sheila Colson
Name: Sheila Colson
Title: Senior Advisor




 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Export-Import Bank First Loan Modification Agreement]